Kincheloe, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been stipulated and submitted for decision by counsel for the parties hereto.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised values less any additions made by the importer on entry to meet advances made by the appraiser, plus 10 per centum, packing included. Judgment will be rendered accordingly.